DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Amendment, filed on 09/07/22, have been entered.
According to the Amendment, claims 1-16 were pending.  Claims 1, 8, 13, 15, and 16 have been amended.  Claims 17 and 18 have been added.  Therefore, claims 1-18 are pending.

Response to Arguments
The Applicant's arguments with respect to the rejection of claims 1-16 under §112(b) for indefiniteness have been fully considered but are only partially persuasive.  Therefore, the rejection has been maintained for the reasons below.
  
Claim Rejections – 35 U.S.C. 112
Claims 1-18 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
For example, claim 1 as amended is on a method of optimizing the location of containers within a vehicle and recites, in part, “automatically changing locations of containers within the vehicle … according to a status of each container.”  
Although claim 1 further defines the step of automatically changing container locations as comprising “automatically unloading containers … from the vehicle” and “automatically loading containers … to the vehicle,” it is unclear how loading and unloading containers to and from the vehicle at different delivery points automatically changes the locations of containers within the vehicle.  Secondly, it is unclear how automatically changing container locations according to the status of each container furthers the ultimate goal of optimizing container location within the vehicle as recited in the claim preamble.  Thirdly, there is no description of the structure or means for automatically loading and unloading containers to and from the vehicle nor any description of the means for automatically changing container locations according to container status.  Furthermore, there is no mention of the means or step for determining container status without which the method would be unable to step of automatically changing container locations.  For at least the reasons above, the scope of the claimed subject matter renders claim 1 indefinite.  Correction is required.  Claims 2-8, 17, and 18 are indefinite as they depend therefrom.
For the aforementioned reasons, independent claims 9-16 are also indefinite.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112(b), set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655